Citation Nr: 0615040	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  96-13 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury to include brain disorder (other than psychiatric 
disorder); memory loss; headaches; and cervical spine and 
disc pathology.

2.  Entitlement to service connection for a low back disorder 
on a direct or secondary basis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from February 1971 to February 
1975.

This appeal is from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO).

The Board of Veterans' Appeals denied service connection on a 
direct basis for a psychiatric disorder in April 1999.  In 
July 2002 the veteran applied to reopen that claim.  The 
veteran's statement of December 2002 acknowledged that that 
issue is not on appeal.  VA denied the application to reopen 
the claim and notified the veteran of the denial in February 
2003.  The veteran has not filed a notice of disagreement 
with that determination.  The veteran's attribution of his 
psychiatric disorder to a head injury in service does not 
make the claim that he incurred a psychiatric disorder in 
service a new claim.  That aspect of his contentions is 
beyond the Board's jurisdiction in this appeal, this decision 
does not consider whether the veteran's current psychiatric 
disorder was incurred in service.

In June 2002 the RO incorporated into the claim for service 
connection for residuals of a head injury the issue of 
service connection for cervical myositis as a residual of a 
head injury.  Whereas VA issued a supplemental statement of 
the case (SSOC), and the veteran endorsed the issue as on 
appeal in a December 2002 statement, the Board will decide 
that issue.


FINDINGS OF FACT

1.  The veteran fell down a flight of stairs in service 
sustaining a laceration of the scalp, loss of consciousness 
for approximately 10 minutes, and a mild concussion, which 
resolved without residuals of headaches, memory loss, 
cervical spine or disc pathology, or any other sequelae.

2.  The veteran's low back pathologies did not begin or 
become worse in service, and they are neither caused nor 
aggravated by his service-connected left knee condition.


CONCLUSIONS OF LAW

1.  Sequelae or residuals of a head injury comprising memory 
loss, headaches, or cervical spine and disc pathology were 
not incurred in or aggravated by wartime service, nor may any 
of those conditions be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 
3.309(a) (2005).

2.  A low back disorder was not incurred in or aggravated in 
wartime service, nor may incurrence or aggravation in service 
of any back disorder be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 
3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Background of Head Injury Claim

In February 1994 the veteran claimed entitlement, in 
pertinent part, to service connection for a head injury, for 
a nervous condition, and for memory loss.  He did not 
articulate whether head injury, nervous condition, and memory 
loss were claimed as discrete disorders or if they were in 
some relation to each other.  The RO did not inquire.  It 
denied service connection for residuals of a head injury, 
finding there were none, and for a nervous condition, finding 
none in service, and no psychosis during the applicable 
presumptive period after service.  In his January 1995 notice 
of disagreement, the veteran identified the residuals of a 
head injury as headaches, memory loss, and nervousness.  The 
Board's April 1999 denial of service connection for a 
psychiatric disorder did not address whether the sequel of a 
psychiatric disorder after service was the latent onset of a 
brain trauma (head injury) in service.  The Board remanded 
the issue of entitlement to service connection for residuals 
of a head injury for the RO to obtain additional medical 
records.

In response to a June 1999 VA letter requesting the veteran 
to identify all of his medical treatment since 1971, the 
veteran provided an authorization for the release of medical 
records from a physician who treated him for cervical and 
back disc conditions from 1994 to August 1998.  In October 
2000, Dr. Correa-Grau diagnosed cervical discopathy related 
to cranial-encephalic trauma in service.  In April 2002 a VA 
compensation examiner diagnosed cervical myositis.  In June 
2002, the RO adjudicated an issue styled "Service connection 
for cervical myositis (claimed as head injury)" and issued a 
supplemental statement of the case (SSOC) stating the same 
issue.  The previously stated claim, "Service connection for 
head injury," is not listed on the June 2002 SSOC.

In November 2003, the Board remanded the issues on appeal to 
the RO, styling the head injury issue as "Entitlement to 
service connection for residuals of a head injury."  The 
remand did not list service connection for cervical myositis 
as an issue on appeal.  An SSOC of February 2005, the most 
recent of record, stated the head injury issue as did the 
Board's November 2003 remand.

II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2005).

Regulation also provides "[d]isability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service connected."  38 C.F.R. § 3.310(a) (1999).  
Such secondary disability need not be caused by the service-
connected disability, but may result from the aggravation by 
a service-connected disability of a condition it did not 
cause.  Allen v. Brown, 7 Vet. App. 439 (1995).

A.  Residuals of Head Injury

Service medical records show the following: The veteran fell 
down a flight of stairs about 1300 hours on August 16, 1972, 
at Grissom Air Force Base.  The contemporaneous treatment 
record shows he was admitted to Grissom Air Force Base 
Hospital as a walk-in at 1310 hours, and the medical officer 
on duty (MOD) was notified at that time.  He reported a loss 
of consciousness after falling down a flight of stairs and 
sustaining a scalp laceration.  He stated he did not remember 
exactly what happened.  On examination he was oriented to 
time, place and person.  A neurological examination was 
normal.  The impression was mild cerebral concussion and 
scalp laceration.  He was admitted for 24 hours observation.  
The clinical record cover sheet shows he was discharged to 
duty at 1455 hours the next day with a diagnosis of 
concussion, cerebral, mild.  A Line of Duty determination 
completed the next day noted as alleged circumstances of the 
injury that the fall was while off duty, on base, at 
approximately 1400 hours on August 16, 1972, and that he was 
first seen by a medical officer at 1425 hours.  The 
investigator's findings were that the fall was at 
approximately 1300 hours on August 16, 1972, he tripped on 
the second floor landing of his barracks and fell down the 
stairs.  He did not remember anything further until a 
sergeant awakened him and called the ambulance.  The injury 
was held in line of duty.

The only factual conclusion that these records support is 
that the veteran had a loss of consciousness lasting minutes, 
because he was awake and alert 10 minutes after the twice 
reported approximate time of the fall.  The note of the fall 
being at 1400 hours must be wrong, because it is inconsistent 
with all other notations of the time, including the twice-
recorded arrival at the base hospital at 1310 hours.  The 
veteran's subsequent reports to a private psychiatrist and a 
VA compensation examiner of falling from a second floor are 
incorrect to the extent that the statements give the 
impression that he sustained a two-story fall.  The veteran's 
subsequent reports of a two-day loss of consciousness and 
two-day hospitalization are clearly contradicted by the 
official record.  The official record is from a stateside 
military base.  There is no reason to suspect it is 
inaccurate or incomplete.  The reasonable conclusion is that 
the veteran's reports are wrong.  This conclusion imputes no 
motive to the misstatements, but dispositive weight must be 
given to the contemporaneous evidence.

The remainder of the service medical records from August 17, 
1972, to the separation examination report of November 1974 
show no complaints, treatment, or diagnosis of any pathology 
of mind or body attributed to the mild concussion of August 
1972.  The only mention of headache in service was in May 
1972, before the mild concussion; it was attributed to a 
hangover.  On separation examination the veteran was normal 
in his head, scalp, neck, muscles, skeleton, head and scalp, 
neurologically, and psychologically.  The examiner noted the 
head injury due to fall with no recent problems.  The 
examiner denied a history of psychosis.

The evidence favorable to the veteran's claim includes his 
statements that he has had a nervous condition, headaches, 
and memory problems since his head injury.  The only medical 
evidence attributing any current diagnosis to the head injury 
in service is the October 2000 psychiatric evaluation by Dr. 
Correa-Grau.

Dr. Correa-Grau examined the veteran and diagnosed recurrent 
major depression with psychotic features, panic attacks, 
chronic cerebral syndrome, rule out epileptic syndrome, and 
cervical discopathy C7-C8.  Dr. Correa opined that all of his 
diagnoses were due to cranial-encephalic trauma in service.  
The veteran told the doctor that he fell from a second floor 
and suffered an injury in his head that kept him unconscious 
for two days.  Dr. Correa testified under oath in December 
2002 that the veteran fell down from a third floor of his 
barracks, as a consequence of which he fell in a state of 
coma for two days and was hospitalized for several days.  He 
further testified that the veteran now had post-concussive 
syndrome due to this injury with symptoms related to his 
central nervous system, memories, concentration, and 
inability to control his aggressiveness.

Dr. Correa's report and testimony gives the unavoidable 
impression that his conclusions are based on the premise that 
the veteran sustained head injury and resultant coma of the 
intensity and duration the veteran reported.  He provided no 
basis for the diagnosis of chronic cerebral syndrome, or even 
a list of the signs and symptoms that comprise the syndrome.  
The available record shows no other source of that historical 
information than the veteran.  The doctor's medical opinion 
must be rejected as predicated on demonstrably wrong facts.  
To the extent that his opinion relates current diagnoses to a 
head injury in service, his opinion is without probative 
value.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).

The remainder of the evidence of record is either 
uninformative regarding residuals of a head injury, or it is 
adverse to the claim.  The veteran's original claim for VA 
disability compensation of March 1975 was only for the left 
knee, which begs the question why he omitted claims for 
headaches, neck problems, or any other condition he now 
alleges has existed since his head injury.  A reasonable 
conclusion is that he did not suffer those conditions in 
March 1975.

There is a hiatus in the medical records from the service 
separation examination until 1991.  This hiatus is 
significant, because it tends to show discontinuity in 
symptomatology.  See 38 C.F.R. § 3.303(b) (2005).

The extensive post-service medical records of private and 
state psychiatric and medical hospitals obtained from the 
Social Security Administration contain numerous notations of 
the veteran's reports of psychiatric symptoms repeatedly 
diagnosed and treated as major depression, recurrent, with 
psychotic features, memory loss, headaches, and 
aggressiveness after he sustained a back and neck injury on 
his civilian job in 1991.  July 1992 and  November 1995 
medical histories noted the civilian back injury was in 
February 1991.  The records from 1997 repeatedly note the 
onset of psychiatric symptoms about five years previously.  
Nothing in the extensive hospital records link or even 
suggest a link between any current diagnosis and a head 
injury in service.  Despite numerous examinations and 
repeated psychiatric hospitalizations, there is no indication 
that organic brain defect or injury from trauma was ever a 
consideration in his diagnosis or treatment.  There is an 
incidental historical note of a skull fracture when he was 
hit by a car at age 9.  An April 1995 admission evaluation 
from MEPSI (psychiatric hospital) included a social work note 
that the veteran's emotional changes and changed state of 
mind began after his injuries on the job.  The Social 
Security Administration disability determination of September 
1997 shows disability benefits were granted for affective 
disorders and disorders of the back, with disability 
beginning in August 1995.

This large body of evidence weighs strongly against finding 
any link between any currently diagnosed condition and the 
veteran's head injury in service.  Taken together, this 
evidence further supports the conclusion that there is no 
continuity of symptomatology between any condition noted in 
service and any currently diagnosed condition claimed as 
residual of the head injury in service.  38 C.F.R. 
§ 3.303(b).

A VA brain examination in November 2004 included a review of 
the available medical records and an oral history from the 
veteran.  The examiner noted there was no evidence of 
seizures, and that the veteran's history of headaches put the 
onset about 10 years ago in the 1990's.  The diagnosis was 
history of brain concussion in August 1972 without 
complications or sequelae and without medical evidence of 
sequela or complications since service.

A private bone scan done in January 1993 was negative for any 
skull defects.  A January 1995 computed tomography study of 
the cervical spine showed subtle herniated disc at C3-C4, 
with the rest of the study unremarkable.  VA examinations of 
the neck in April 2002 and November 2004 diagnosed cervical 
myositis and cervical herniated disc by history.  The 
examiners noted the veteran's report of a fall from a second 
story to the ground.  Both examiners reviewed the veteran's 
claims file.  The former noted the contradiction between the 
service records and the history the veteran reported.  Both 
opined that there is no evidence of cervical spine findings 
for some years after service, no evidence of chronicity after 
service, and that current cervical findings were unlikely 
related to his military service.

The probative value of the VA medical opinions far outweighs 
that of Dr. Correa-Grau.  The VA opinions are corroborated by 
the service and post-service medical records.  The veteran's 
lay opinion that his current memory loss; headaches; and 
cervical spine and disc pathology are due to head injury in 
service is not probative evidence, because the veteran lacks 
competence to form a medical opinion or proffer that opinion 
as evidence.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).  
Dr. Correa-Grau's medical opinion that cervical pathology 
results from the veteran's fall is beyond his competence as a 
psychiatrist, Id., and it is clearly inconsistent with the 
preponderance of the evidence that the disc condition began 
long after and unrelated to the injury in service.  There is 
no evidence of cervical arthritis within one year after 
separation from service.  Consequently, there is no basis to 
presume incurrence of cervical pathology in service.  
38 U.S.C.A. § 1112(a) (West 2002); 38 C.F.R. § 3.307, 
3.309(a) (2005).

Finally, considering all of the evidence of record, including 
that pertinent to service, the weight of the evidence is 
against finding that any current disease of the veteran 
diagnosed since service is the residual of a head injury in 
service. 38 C.F.R. § 3.303(d) (2005).

B.  Back Condition

The veteran is currently diagnosed with lumbar myositis on VA 
examinations in April 2002 and thoracolumbar degenerative 
disc disease by VA examination in November 2004 and lumbar 
MRI in June 2005.

Service entrance examination shows the back normal on 
entrance, and no other evidence rebuts the presumption that 
the veteran's back was sound on entrance into service.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2005).  
The only evidence of back complaints in service is an August 
30, 1972, complaint of low back pain since Saturday, which 
places the onset about a week after the fall down the stairs, 
and a May 1974 x ray study done for complaints of low back 
pain without history of trauma.  A March 1973 annual physical 
examination report was negative for back and other 
musculoskeletal findings.  The November 1974 separation 
examination found the veteran's back normal.

A private lumbosacral spine x ray study of March 1992 found 
evidence of paravertebral muscle spasm and findings 
compatible with right sacroileitis, consistent with multiple 
diagnoses including trauma.  The extensive private and state 
medical evidence of record consistently attributes the 
veteran's low back pain to injury in his civilian occupation 
in February 1991.  Dr. Morales's office notes of January 1993 
noted the onset of back pain when the veteran fell at work.

The April 2002 and November 2004 VA examiners both reviewed 
the veteran's service and all subsequent medical records.  
They opined that there was no chronicity of back pathology or 
symptoms in or after service.  The VA opinion was that there 
is no relationship between any back complaints in service and 
current back pathology.

The clear preponderance of the evidence is that the veteran 
did not incur a chronic back condition in service such that 
current pathology is service connected, and there is no 
evidence that permits a presumption of incurrence of 
arthritis of the back in service.  See 38 C.F.R. §§ 3.303(b), 
3.307, 3.309(a) (2005).  The weight of the evidence is 
against finding continuity of symptomatology between current 
back pathology and the veteran's low back complaints in 
service.  There is a long hiatus in the record of his 
complaints, and the evidence is persuasive that his current 
complaints began long after service due to intercurrent 
injury.  Thus, service connection is not warranted based on 
continuity of symptomatology.  Id.  Given the adverse and 
uncontradicted VA medical opinions, there is no basis 
conclude that all of the evidence, including that pertinent 
to service, indicates that any currently diagnosed disease of 
the back was incurred in service.  38 C.F.R. § 3.303(d).

As an alternative to direct service connection, the veteran 
claims that his current back condition is caused or 
aggravated by his service-connected left knee condition.  
Regarding secondary service connection, the November 2004 
examiner reviewed the veteran's claims file a second time.  
Based on this record and the April 2002 examination findings 
of the left knee, the examiner opined that the veteran's left 
knee condition neither caused nor aggravated his back 
condition.  This opinion is responsive to both grounds of 
secondary service connection.  38 C.F.R. § 3.310(a) (2005), 
Allen, 7 Vet. App. 439

III.  Duty to Notify and to Assist

The claims at issue on appeal and their initial adjudication 
predate the current laws and regulations governing VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claim and to assist him to 
obtain that evidence.  Nonetheless, VA repeatedly solicited 
evidence from the veteran and assisted him to substantiate 
his claims prior to existence of the current duties.  VA 
provided the veteran forms to authorize the release of 
private medical records, which the veteran submitted in 
February and March 1994.  In June 1999 VA requested specific 
information and authorization to obtain medical evidence.  
The veteran authorized the release of certain records in 
August 1999.  VA letters of April 2002, and May and September 
2004, provided the veteran the required notice of how to 
prosecute his claims in the form required by current law and 
regulation, notice of his rights and of and VA's respective 
obligations.  The May and September 2004 letters requested 
the veteran to submit evidence in his possession, and the 
September 2004 letter addressed how to substantiate his 
secondary service connection claim.  VA has readjudicated the 
veteran's claims upon each submission of evidence since the 
inception of the claim.  He has suffered no prejudice from 
the initial adjudication of his claims prior to the advent of 
VA's current notice and assistance obligations.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  VA has discharged its 
duties to notify the veteran how to prosecute his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).  VA did not notify the veteran of the rating and 
effective date elements of a successful claim for service 
connection..  See Dingess v. Nicholson, 19Vet. App. 473 
(2006).  In light of the complete failure of the claims at 
issue, any question of prejudice resulting from failure to 
provide the rating and effective date notice is moot.

VA has obtained the evidence of which it had notice, 
sufficient information, and authorization to obtain.  
38 C.F.R. § 3.159(c)(1), (2), (3) (2005).  VA has examined 
the veteran and obtained medical opinions necessary to decide 
the claims on appeal.  VA did not request records of 
hospitalization in service that the veteran alleges occurred, 
because the veteran did not cooperate with VA's request for 
information necessary to obtain such records, as he is 
required by regulation to do.  38 C.F.R. § 3.159(c)(2)(i) 
(2005).  VA informed the veteran by letter of September 1999 
of its requests for certain medical records and of VA's 
intended action if they were not received in a certain time.  
The June 2002 SSOC again notified the veteran of the action 
taken to obtain certain records and of the failure to obtain 
certain records.  VA has discharged its duty to assist the 
veteran to develop evidence in this case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c), (e) (2005).


ORDER

Service connection for residuals of a head injury to include 
brain disorder (other than psychiatric disorder); memory 
loss; headaches; and cervical spine and disc pathology is 
denied.

Service connection for a back condition on a direct or 
secondary basis is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


